DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    78
    378
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/22/2021, 12/29/2021 and 09/07/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Election of Species
Applicant's response election of species requirement, in the reply filed on 09/07/2022 is acknowledged. 
The examiner also acknowledges applicants election of SEQ ID NO:13, as a species for NTCP inhibitor, without traverse. 
Elected species read claims 1-15. 
Claims are examined with respect to elected species and its corresponding subject matter, and non-elected subject matter is not examined. 
. 
Sequence Non-compliance
The claim 10 is objected because of the following informalities: The claim fails to comply with 37 CFR 1.821 (a)-(d) which requires reference made to the recited sequence(s) by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the claim, even if the sequence is also embedded in the text of the claims of the patent application. See MPEP §2422. Please incorporate SEQ ID NO next the sequence. Appropriate correction is required.
Claim objections
Claims 5, 6 and 8 is objected to because of the following informalities:  claims recite transitional terms in the alternative, “comprises or consists of”, and also includes language “at least amino acids” and “at least 50%....” etc.  It is unclear how the claimed pre-S1 peptide inhibitor can consist of at least a stated quantity of specified amino acids, given the fact that the “consists of” is not an open term as is “comprises of”. Applicants may have to delete “consists of” from the claim language. 
Claim 6 is also objected to because of the following informalities: according to claim 2, the required minimum sequence length is 7 amino acids, however, in claim 6, some limitations say the length of sequence is less than 7 amino acids. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lempp et al (Intervirology, 2014, 57, 151-157) in view of Mier et al (US 2011/0020397 A1), Rigopoulou et al (World Journal of Hepatology, 2013, 5(10): 577-583, Watashi et al, (Int.J.Mol.Sci., 2014, 15, 2892-2905), Guo et al (Immunity, 2016, 45, 802-816), Haag et al (Anal Bioanal Chem, 2015, 407, 6815-6825), Blank et al (Journal of Hepatology, 2016, 65, 483-489). All see references are cited in applicants filed IDS, and so, not provided with this office action. 
Claims are drawn a method of treating  primary biliary cirrhosis (PBS), atherosclerosis, or an NRLP3 inflammasome-associated disease in a subject comprising administering to the subject an inhibitor of Na+-taurocholate co-transporting polypeptide (NTCP), wherein the inhibitor is represented by SEQ ID NO:13 (elected species). Applicants SEQ ID NO:13 is known in the art as Myrcludex B.
For claims 1 and 11-13:
Lempp et al teach and the identification of NTCP as a bona fide receptor, and revealed it as a suitable target for hepatitis B virus (HBV) entry inhibition. The NTCP receptor function is blocked by a variety of different agents including Myrcludex B, which is applicants elected SEQ ID NO:13 as evidenced from Mier et al, that inhibits HBV entry in vitro and in vivo with high efficacy [see abstract].
Lempp et al does not explicitly cite treating primary biliary cirrhosis (PBS) and cite actual sequence for the Myrcludex B. 
Rigopoulou et al teach PBS in HBV and hepatitis C virus (HCV) patients, and further teach that outcome of patients with HBV and HCV infections concurrent with PBC and also pointed out that HCV or HBV diagnosis preceded that of PBC in most patients by many years [see abstract and introduction]. The teachings of Rigopoulou et al interpreted as the PBC is a consequence of HBV or HVC infection [see introduction]. 
Mier et al teach hydrophobic modified preS-derived peptides of HBV which are derived from HBV preS consensus sequence and are N-terminal preferably acylated and optional C-terminal modified, wherein these hydrophobic modified preS-derived peptides of HBV are very effective HBV entry inhibitors as well as HDV entry inhibitors and are, thus, suitable for the inhibition of HBV and/or HDV infection [See abstract, for example]. 
The basis for the above entry of inhibition, in the teachings of Mier et al, was later found to be due to the competitive attachment inhibition at the NTCP of hepatocytes [see Watashi et al, Int.J.Mol.Sci., 2014, 15, 2892-2905]. Accordingly, therefore, the recited sequences (or inhibitors) in Mier et al, inherently are inhibitors of NTCP, see MPEP 2112. 
Mier et al further teach sequences [SEQ ID Nos: 1-58], which are same as applicants recited sequences; and SEQ ID NO:12 is same as applicants’ SEQ ID NO:13. In addition, Mier et al also reach N- and C-terminus modifications and percentage of variants [0054-0107], acylation and addition of hydrophobic moieties, such as Myristoyl or Stearoyl etc. [0108-0120]; description of SEQ ID NO:12 [0145-021].
Therefore, controlling HBV or HVC infection also controls the PBC, and the combination of Lempp et al, Mier et al and Rigopoulou et al is interpreted as a method of treating PBC with SEQ ID NO:3, and therefore it read applicants claim 1, and accordingly, claim 1 is obvious. 
For claims 2-8:
Mier et al teach the following sequence:

    PNG
    media_image2.png
    146
    461
    media_image2.png
    Greyscale
,
the above sequence reads applicants claims 2-7. For example, amino acids 8-14 is applicants SEQ ID NO:15, amino acids 3-7 is applicants SEQ ID NO:16, and amino acids 15-20 is applicants SEQ ID NO:18, and above sequence is HBV preS genotype C residues 2 to 21 [see page 18]. 
For claim 9-10:
Mier et al further teach sequences [SEQ ID Nos: 1-58], which are same as applicants recited sequences; and SEQ ID NO:12 is same as applicants’ SEQ ID NO:13. In addition, Mier et al also reach N- and C-terminus modifications and percentage of variants [0054-0107], acylation and addition of hydrophobic moieties, such as Myristoyl or Stearoyl etc. [0108-0120]; description of SEQ ID NO:12 [0145-021].
For claims 14 and 15:
Guo et al teach bile acids control inflammation and metabolic disorder through inhibition of NLRP3 inflammasome, and excessive activation of the inflammasome is involved in the pathogenesis of several inflammatory disorders, including type 2 diabetes, atherosclerosis, gout, and Alzheimer’s disease etc. [See Introduction]. Guo et al further teach that bile acids, for example lithocholic acid (LCA) or taurolithocholic acid (TLCA) inhibit NLRP3 inflammasome activation [see page 803] and its signaling mechanism [whole document or Discussion].
Haag et al teach bile acid (BA) level in patients undergoing myrcleudex B treatment, and noticed that a substantial increase of glycine- and turine-conjugated BAs in the plasma [see section “BA level in patients undergoing myrcludex B treatment” in pages 6821-6824]. 
Blank et al also teach effect of myrcludex B on the inhibition of viral entry and teach that bile acid profiles of participants of the last 4 cohorts showed marked elevation for taurine-conjugated bile acids and glycine-conjugated bile acids.
Based on the above, binding of NTCP inhibitor, such as Myrcledex B, results in increase in the bile acids, as evidenced from Haag et al and Blank et al, and bile acids are inhibitors of NLRP3 inflammasome activation, wherein NLRP3 inflammasome activation results in the pathogenesis of several inflammatory disorders, including type 2 diabetes, atherosclerosis, gout, and Alzheimer’s disease etc., as evidenced from Guo et al.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual SEQ ID NO:13 as NTCP inhibitor and also nexus between NTCP inhibitor and treating recited diseases, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,925,925 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claim 1:
Claim 1 of US patent discloses a method for treatment of primary biliary cirrhosis in a subject in need thereof comprising administering an effective amount of a Na+-taurocholate cotransporting polypeptide (NTCP) inhibitor to the subject, wherein the NTCP inhibitor is a pre-S1 peptide inhibitor, wherein the pre-S1 peptide inhibitor comprises a peptide comprising amino acid sequence NPLGFX.sub.0P (SEQ ID NO: 15), and wherein X.sub.0 is any amino acid.
Claim 10 of US patent discloses that the pre-S1 peptide inhibitor is Myristoyl- TABLE-US-00028 (SEQ ID NO: 13) GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEA NKVG-amide.
For claim 2:
Claim 3 of US patent discloses that the pre-S1 peptide inhibitor further comprises an N-terminal sequence of at least 4 amino acids at the N-terminus of NPLGFX0P (SEQ ID NO: 15).
For claims 3-4:
Claim 10 of US patent discloses that the pre-S1 peptide inhibitor is Myristoyl- TABLE-US-00028 (SEQ ID NO: 13) GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEA NKVG-amide.
The above sequence comprises applicants SEQ ID NO:16 and 18 and N- and C-terminal.
In addition, claims 14-17 of US patent discloses SEQ ID NO:16 and 18. 
For claims 5-6:
Claims 5-6 of US patent disclose the same.
For claim 7:
Claim 7 of US patent discloses the same.
For claim 8:
Claim 8 of US patent discloses the same.
For claim 9:
Claim 9 of US patent discloses the same.
For claim 10:
Claim 10 of US patent discloses the same.
For claim 11:
Claim 11 of US patent discloses the same.
For claim 12:
Claim 12 of US patent discloses the same.
For claim 13:
Claim 13 of US patent discloses the same.
Accordingly, claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658